Title: From George Washington to Alexander Mitchell, 30 December 1780
From: Washington, George
To: Mitchell, Alexander


                        
                             30 December 1780
                        
                        To Captain Alexander Mitchell of the Jersey Regiment
                        You will march as soon as possible with the Company under your command, by the most convenient Route, to
                            Wyoming upon Susquehanna, and upon your arrival there deliver the inclosed to Colo. Zebulon Butler, which contains an
                            order to deliver up the post to you and to join the Army with the Men at present in garrison there.
                        You will as soon as possible not only make yourself acquainted with the Country in the vicinity of your post,
                            but with inhabitants in different parts on whom you can depend, and who will give you the earliest intelligence of the
                            approach of an Enemy—The principal design of stationing you at Wyoming is to afford cover and protection to the Country in
                            case of an incursion of the Savages, which you will do as far as your force will admit—But you will take especial care
                            never to be drawn so far from your post as to leave it in such a condition, that the Enemy may in your absence possess
                            themselves of it.
                        In case any thing material happens you will endeavour to give me the earliest notice of it. And if you
                            receive any intelligence of the approach of the enemy, you will communicate it to the Inhabitants upon the River—that they
                            may prepare themselves. Given at Head Quarters at New Windsor this 30th day of Decemr 1780.

                    